Name: Commission Regulation (EEC) No 3015/91 of 15 October 1991 amending Regulation (EEC) No 2315/76 on the sale of butter from public stocks and repealing Regulations (EEC) No 2096/88 and (EEC) No 343/89
 Type: Regulation
 Subject Matter: marketing;  distributive trades;  processed agricultural produce
 Date Published: nan

 No L 286/30 Official Journal of the European Communities 16. 10. 91 COMMISSION REGULATION (EEC) No 3015/91 of 15 October 1991 amending Regulation (EEC) No 2315/76 on die sale of butter from public stocks and repealing Regulations (EEC) No 2096/88 and (EEC) No 343/89 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1630/91 0, and in particular Article 6 (7) thereof, Whereas sales of butter pursuant to Commission Regula ­ tion (EEC) No 2315/76 (3), as last amended by Regulation (EEC) No 442/88 (*), were suspended by Commission Regulations (EEC) No 2096/88 and (EEC) No 343/89 0 ; Whereas, in view of the rise in butter stocks and the market situation, sales of intervention butter pursuant to Regulation (EEC) No 2315/76 should be resumed and the selling prices adjusted in order to prevent market distur ­ bance ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, (b) paragraph 2 is replaced by the following : '2. The intervention agency shall sell the butter only if, on or before the contract of sale is concluded, a security equal to ECU 1 per 100 kilo ­ grams is lodged with a view to ensuring that the primary requirements concerning the take-over of the butter within the time limit provided for in Article 3 (1 ) are fulfilled.'. 3 . In Article 3 (4) of the French version, the word 'caution' is replaced by 'garantie'. 4. In Article 3a : (a) in paragraph 1 of the French version, the word 'caution' is replaced by 'garantie' ; (b) in paragraph 3, the words 'representative rate' are replaced by 'agricultural conversion rate'. 5. Article 4a (1 ) and (2) are replaced by the following : ' 1 . Notwithstanding Articles 1 and 2, the butter shall be sold at a price equal to the intervention price applying on the day the contract of sale is concluded, minus ECU 26 per 100 kilograms, provided that it is used in accordance with Regulation (EEC) No 2191 /81 by non-profit-making institutions and organizations qualifying for the aid provided for in that Regulation . 2. The intervention agency shall sell the butter only if, by the date on which the contract of sale is concluded, a security equal to the reduction in the price provided for in paragraph 1 , plus ECU 30 per 100 kilograms, is lodged- in order to ensure the fulfil ­ ment of the primary requirements relating to the take ­ over of the butter by the recipients within the time limit laid down in Article 3 (1 ) and its utilization in accordance with Regulation (EEC) No 2191 /81 .'. 6. The following Article 4b is added : 'Article 4b The prices and securities provided for in Articles 2 and 4a shall be converted into national currency using the agricultural conversion rate applying on the day the contract of sale is concluded.'. Article 2 Regulations (EEC) No 2096/88 and (EEC) No 343/89 are hereby repealed. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2315/76 is hereby amended as follows : 1 . Article 1 is replaced by the following : 'Article 1 Intervention agencies in the Member States shall sell to any interested party butter which they hold and which entered storage before 1 August 1990.'. 2. In Article 2 : (a) paragraph ( 1 ) (a) is replaced by the following : 'ex-storage depot at a price equal to the intervention price provided for in Article 5 (1 ) (a) of Regulation (EEC) No 804/68 and applying on the day the contract of sale is concluded, plus ECU 1 per 100 kilograms ; (') OJ No L 148, 28. 6. 1968, p. 13. O OJ No L 150, 15. 6. 1991 , p. 19. O OJ No L 261 , 25. 9. 1976, p. 12. (4) OJ No L 45, 18 . 2. 1988 , p. 25. (0 OJ No L 184, 15. 7. 1988, p. 18. (?) OJ No L 39, 12. 2. 1989, p. 20. 16. 10. 91 Official Journal of the European Communities No L 286/31 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission